Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed May 29, 2021, in which Claims 1-20 are currently pending.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2006/0130361).
Regarding Claim 1, Robinson discloses an article of footwear (10) comprising: an upper (12) having a bottom surface (as seen in Fig.1); a first plate (14,16:20) attached to the bottom surface of the upper in a forefoot region (as seen in Fig.1 & 3) and 


    PNG
    media_image1.png
    426
    679
    media_image1.png
    Greyscale



Regarding Claim 3, Robinson discloses an article of footwear of Claim 1, wherein each of the peripheral cleats (61) includes a stud (i.e. the center of cleat 61 is a stud, inasmuch as has been claimed) disposed at the respective outward-most portion of the upper (as seen in Fig.3), a first blade extending along a first longitudinal direction from an anterior end of the stud, and a second blade extending along a second longitudinal direction from a posterior end of the stud (see annotated Figure below).


    PNG
    media_image2.png
    458
    622
    media_image2.png
    Greyscale




Regarding Claim 5, Robinson discloses an article of footwear of Claim 1, wherein the first ribs of the plurality of elongate first ribs include an arcuate shape (as seen in the annotated Figure with Claim 1).

Regarding Claim 6, Robinson discloses an article of footwear of Claim 1, wherein the first ribs of the plurality of elongate first ribs include a concave surface formed on a first side of each first rib and a convex surface formed on an opposite side of each first rib (as seen in the annotated Figure with Claim 1).

Regarding Claim 7, Robinson discloses an article of footwear of Claim 6, wherein the concave surface (i.e. surface of three ribs directed toward toe end) of each first rib faces the anterior end (i.e. toe end) of the first plate (as seen in the annotated Figure with Claim 1).

Regarding Claim 8, Robinson discloses an article of footwear of Claim 6, wherein the concave surface (i.e. surface of two ribs directed toward heel end) of each first rib faces a posterior end (i.e. heel end) of the first plate (as seen in the annotated Figure with Claim 1).

Regarding Claim 9, Robinson discloses an article of footwear of Claim 1, further comprising a second serrated region (i.e. serrated region of two ribs) disposed between the lateral peripheral cleat (61 on lateral side of 46c) and the medial peripheral cleat (61 on medial side of 46b) and including a plurality of elongate second ribs extending from the bottom surface of the first plate (as seen in the annotated Figure with Claim 1 & Fig.2).

Regarding Claim 10, Robinson discloses an article of footwear of Claim 9, wherein at least one first rib of the plurality of elongate first ribs (i.e. serrated region of three ribs) includes a first concave surface and at least one second rib of the plurality of elongate second ribs (i.e. serrated region of two ribs) includes a second concave surface, the first concave surface facing the anterior end (i.e. toe end) of the first plate and the second concave surface facing a posterior end (i.e. heel end) of the first plate (as seen in the annotated Figure with Claim 1).

Regarding Claim 11, Robinson discloses an article of footwear (10) comprising: an upper (12) having a bottom surface (as seen in Fig.1); a first plate (14,16:20) attached to the bottom surface of the upper in a forefoot region (as seen in Fig.1 & 3) and including a first peripheral cleat (61 on lateral side of 46c) disposed adjacent to a peripheral side surface of the first plate on a lateral side and a second peripheral cleat (61 on medial side of 46b) disposed adjacent to the peripheral side surface on a medial side (as seen in Fig.3), each of the first peripheral cleat and the second peripheral cleat 

Regarding Claim 12, Robinson discloses an article of footwear of Claim 11, wherein the central stud and the at least one blade of the first peripheral cleat (61 on lateral side of 46c) cooperate to form a first continuous outer surface (i.e. as the stud and blade of 61 are integral and therefore form a continuous outer surface) adjacent to the peripheral side surface on the lateral side, and the central stud and the at least one blade of the second peripheral cleat (61 on lateral side of 46b) cooperate to form a second continuous outer surface (i.e. as the stud and blade of 61 are integral and therefore form a continuous outer surface) adjacent to the peripheral side surface on the medial side (as seen in the annotated Figures above).

Regarding Claim 13, Robinson discloses an article of footwear of Claim 11, wherein the at least one blade includes a first blade extending along a first longitudinal direction from an anterior end of the central stud, and a second blade extending along a 

Regarding Claim 14, Robinson discloses an article of footwear of Claim 13, wherein the central stud includes an outward-facing surface  (i.e. peripheral edge of stud seen between blades) disposed adjacent to a peripheral surface of the first plate (14,16:20)(as seen in Fig.3).

Regarding Claim 15, Robinson discloses an article of footwear of Claim 11, wherein the first ribs of the plurality of elongate first ribs include an arcuate shape (as seen in the annotated Figure with Claim 1).

Regarding Claim 16, Robinson discloses an article of footwear of Claim 11, wherein the first ribs of the plurality of elongate first ribs include a concave surface formed on a first side of each first rib and a convex surface formed on an opposite side of each first rib (as seen in the annotated Figure with Claim 1).

Regarding Claim 17, Robinson discloses an article of footwear of Claim 16, wherein the concave surface of each first rib (i.e. serrated region of three ribs) faces an anterior end (i.e. toe end) of the first plate (as seen in the annotated Figure with Claim 1).



Regarding Claim 19, Robinson discloses an article of footwear of Claim 11, further comprising a second serrated region (i.e. serrated region of two ribs) disposed between the first peripheral cleat (61 on lateral side of 46c) and the second peripheral cleat (61 on medial side of 46b) and including a plurality of elongate second ribs extending from the bottom surface of the first plate (as seen in the annotated Figure with Claim 1 & Fig.2).

Regarding Claim 20, Robinson discloses an article of footwear of Claim 19, wherein at least one first rib of the plurality of elongate first ribs (i.e. serrated region of three ribs) includes a first concave surface and at least one second rib of the plurality of elongate second ribs (i.e. serrated region of two ribs) includes a second concave surface, the first concave surface facing the anterior end (i.e. toe end) of the first plate and the second concave surface facing a posterior end (i.e. heel end) of the first plate (as seen in the annotated Figure with Claim 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732